SUMMARY ORDER
Plaintiff-appellant Tanvir Amna (“Amna”), proceeding pro se, appeals from the District Court’s judgment granting summary judgment for defendants-appel-lees (“defendants”) in her employment discrimination action. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review an order granting summary judgment de novo and “resolv[e] all ambiguities and draw[] all permissible factual inferences in favor of the party against whom summary judgment is sought.” Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir.2010) (quoting Wright v. Goord, 554 F.3d 255, 266 (2d Cir.2009)); Fed.R.Civ.P. 56. Having conducted an independent and de novo review of the record in light of these principles, we affirm the District Court’s judgment substantially for the *45same reasons stated by Chief Judge Amon in her thorough and well-reasoned order, dated September 30, 2011.
CONCLUSION
We have considered all of Amna’s arguments and find them to be without merit. Accordingly, we AFFIRM the October 3, 2011 judgment of the District Court.